Citation Nr: 1815966	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic disorder of the knees.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1999 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

Coincident with the withdrawal of the Veteran's appeal, which is dismissed herein, the Veteran's representative, Mr. Douglas Sullivan, withdrew his representation.


FINDING OF FACT

In January 2018, prior to a promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his appeal for entitlement to service connection for a chronic disorder of the knees.


CONCLUSION OF LAW

The criteria for withdrawal of appeal by the Veteran, through his representative, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In January 2018, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his appeal for entitlement to service connection for a chronic disorder of the knees.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


